DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,3-6, 8-14 and 16 are pending and under examination.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Information Disclosure Statement
The information disclosure statement filed on 10/4/2021 has been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 6, lines 23 and 26). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  the examiner suggests that syntax of claim 1 can be improved by inserting article “an” before the term “oligoethylene glycol conjugate of insulin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 8-14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazra et al. (IDS, Biotechnol. Prog. 26: 1695-1704, 2010) in view of Arbit et al (WO 2004/080401).
It is noted to applicants that claim 1 does not require that a subject has diabetes.
The instantly claimed invention is broadly drawn to a method of controlling the postprandial blood glucose in any subject comprising orally administering to the subject a oligoethylene glycol conjugate of insulin during a period from about 5 to 25 minutes prior to a meal (claim 1), wherein the oligoethylene conjugate of insulin is linked at amino acid 29 of the insulin B-chain to a moiety of the formula 
    PNG
    media_image1.png
    73
    238
    media_image1.png
    Greyscale

wherein n is an integer from 2-5 (claim 3), wherein the conjugate is administered 10-20 min prior to meal (claim 5), wherein the conjugate comprises human insulin (claim 6), wherein the conjugate is IN-105 (claim 8), wherein the conjugate is administered at dose range of 10-60 mg (claim 9-10), wherein the subject is a human (claim 10), wherein the subject is suffering from diabetes mellitus type 2 (claim 12-13), and a method of controlling the post prandial blood glucose level in subject comprising orally administering an oligoethylene glycol conjugate of insulin with formula of claim 3 in an amount 10-20 min prior to a meal (claim 14).
Hazra et al. teach an insulin conjugate with oligoethylene glycol wherein said oligoethylene glycol is attached to insulin at amino acid position 29 (see abstract). Regarding claim 3, they teach that the insulin conjugate comprising oligoethylene glycol of formula 
    PNG
    media_image1.png
    73
    238
    media_image1.png
    Greyscale
 (see Figure 1, abstract). Regarding claims 6 and 8, they teach that the insulin conjugate is IN-105 (see abstract, pages 1697-1702). Regarding claims 9-10, 12-13, they teach administering 10 mg, 15 mg, 20 mg and 30 mg of IN-105 conjugate orally to a diabetes type 2 subject (see pg. 1703, left col.). Regarding claims 1, 5 and 14 that the administration of conjugate is done about 5-30 prior to a meal, they teach that the conjugate administration starts lowering blood glucose just after the administration, 20 min after and peak of lowering is around 40 min time period (Figure 6 B). Therefore, one skill in the art would administer the conjugate from 0  min  prior to a meal to up to 40 minutes prior to a meal. However, they do not specifically recite the limitation that administration of conjugate is done from 5-30 min prior to a meal.
Arbit et al teach administering an oral insulin with 4-CNAB formulation in a subject with type 2 diabetes and the show that Tmax is about 20-30 min for the oral administration of the composition [0034]. Therefore, the teach that the administration of the oral formulation is about  0-30 min prior to meal ( paragraphs [00136], [00297] and claims 29-33).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer an oral composition which lowers blood glucose within 5-40 min as taught by Arbit et al in a diabetic patient with type 2 diabetes using the composition comprising IN-105 as taught by Hazra et al. Additionally, one would have been motivated to do so because Arbit et al teach an oral composition with insulin having Tmax 20-30 min to administer about at the time of meal to at least 20-30 prior to meal to lower the blood glucose. Further, one would have a reasonable expectation of success in administering an oral composition taught by Arbit et al. as well as  Hazra et al which lowers blood glucose anywhere from the time of administration to 40 min after the administration to treat a diabetic subject with IN-105 at least 5-25 min prior to a meal time. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646